Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/179,419 filed on 02/19/2021. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Examiner’s Note


As to claim 1, it is directed to a communication device (system). The specification recites:
“[0020] In this way, the communication device 400 mounted on the vehicle 300 …”, paragraph 20 and  “[0031] Fig. 3 schematically shows an example of a functional configuration of a communication device 400. The communication device 400 includes a storage unit 402, a cellular communication unit 404, a terminal communication unit 406, a communication relay unit 408, a communication control unit 410, an AP communication unit 412, a vehicle-to-vehicle communication unit 414, a distribution information management unit 416, a location information acquisition unit 420, a speed information acquisition unit 422, a captured image acquisition unit 430, and an image information generation unit 432. Note that it is not necessarily essential that the communication device 400 includes all of these. Further, a part of the configuration may be provided outside the communication device 400, for example, in the vehicle 300..”, paragraph 31 of the instant specification.

Examiner’s Note

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims:
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a communication device , it is a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? No. 
The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the  claim recites the limitation of  “ a second transmission unit configured to transmit, to an external device …, report information which reports that the distribution information has been received, wherein the distribution information includes advertisement identification information, and the report information includes the advertisement identification information, and moving object identification information for identifying the first moving object”. It  requires action by a processor that cannot be practically applied in a human mind. Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.
Step 2A - Prong 2: Integrated into a Practical Application? n/a.
Claim 17. Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A non-transitory readable storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? No, because the same reasons mentioned above for claim 1. Thus, the claim is eligible because it does not recite a judicial exception.
Step 2A - Prong 2: Integrated into a Practical Application? n/a.
Claim 18. Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? No, because the same reasons mentioned above for claim 1. Thus, the claim is eligible because it does not recite a judicial exception.
Step 2A - Prong 2: Integrated into a Practical Application? n/a.
Dependent claims 19-20 and 2-17, the claims recite elements such as “wherein the external network includes a cellular network, and the second transmission unit transmits the report information to the external device by using a cellular communication”; “wherein the second transmission unit transmits, to the external device, the report information including moving object identification information of the second moving object as a transmission source of the distribution information received by the receiving unit”; etc. The claims  are eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No.  20200258124 (UEDA)in view of “A Data Management Perspective on Vehicular Networks” (Llarri). 

As to claims 1, 17 and 18, UEDA discloses a communication device comprising: 
a) a receiving unit  (see “wireless communication unit 304” , Fig. 3) configured to receive distribution information from a second moving object that is different from a first moving object  (see moving objects , element 2 Fig. 3) on which the communication device is mounted (“on-board devices 3 mounted on a plurality of vehicles 2”, paragraph 32 and Fig1); 

b) a first transmission unit configured to transmit the distribution information to a third moving object that is different from the first moving object (“a transmitting and receiving unit 31”, fig. 4); 
c)  a communication relay unit configured to relay a communication between an external terminal existing outside the first moving object, and an external network
(“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1);
d)  a second transmission unit configured to transmit, to an external device via the external network (see “a transmitting and receiving unit 31”, fig. 4);
wherein the distribution information includes advertisement identification information
(UEDA teaches a system that comprises databases “… database configured to store information on association between a road regarded as the first road and advertisement information of the facility that faces the first road….”, paragraph 7.
“… a user database configured to store identification information of a user and information on types of the facilities of which the user wishes to receive the advertisement information. The control unit may be configured to determine based on the information stored in the user database whether the user wishes to receive the advertisement information of the extracted facility, and send the advertisement information of the extracted facility to the on-board device when the user wishes to receive the advertisement information of the extracted facility…”, paragraph 9, 12. 
UEDA’s  system also comprises “…a history information database (DB) 34. For example, these functional components are achieved by the CPU 301 of the on-board device 3 executing the control program for the on-board device 3 of the advertisement distribution system 100 which is stored in the external storage device 303…”, paragraph 55 and Fig. 4.
“…an advertisement information database (DB) 13, a map information database (DB) 14, and a road information database (DB) 15…”, paragraph 64. And “a user database (DB) 17”, paragraph 88.
See also advertisement identification, “ advertisement identification information of a store in the advertisement information DB 13”, paragraph 68); 
f) the information includes the advertisement identification information, and 
moving object identification information for identifying the first moving object
(UEDA teaches a system that comprises databases, see at least Fig. 4 and associated disclosure and “.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).
Although UEDA teaches ““.. on-board device 3 “, “user identification information”, paragraph 88, “ advertisement identification “, paragraph 68, advertisement information database (DB) 13, a map information database (DB) 14, and a road information database (DB) 15…”, paragraph 64 and all the databases (DB) that comprises UEDA’s system,  see at least Fig. 4 and associated disclosure. UEDA’s system does not expressly disclose
report information
report information which reports that the distribution information has been received,

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “The data exchanged can be generated by sensors embedded in the vehicles (e.g., for data such as the current speed and  location, or the status of brakes and airbags), by other external data sources (e.g., sensors deployed along the roadside), etc. In some cases, they could even be introduced by the driver  himself/herself (crowdsourcing) by using an appropriate interface,
for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 17, it comprises the same limitations of claim 1 above, therefore is rejected in similar manner. Also the claim comprises
A non-transitory computer-readable storage medium that stores a program to cause a computer to function as a communication device, (paragraph 94).

As to claim 18, it comprises the same limitations of claim 1 above, therefore is rejected in similar manner. Also the claim comprises
the external terminal (”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1).

As to claim 2, UEDA discloses
wherein the external network includes a cellular network, and the second transmission unit transmits information to the external device by using a cellular communication
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48).
UEDA’s system does not expressly disclose
report information
However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “The data exchanged can be generated by sensors embedded in the vehicles (e.g., for data such as the current speed and  location, or the status of brakes and airbags), by other external data sources (e.g., sensors deployed along the roadside), etc. In some cases, they could even be introduced by the driver  himself/herself (crowdsourcing) by using an appropriate interface,
for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claims 7 and 9,  UEDA discloses
comprising: a location information acquisition unit configured to acquire moving object location information on a current location of the first moving object, (Fig. 4 element 33);
 wherein the second transmission unit transmits, to the external device, the report information including the moving object location information of the first moving object at the time when the receiving unit receives the distribution information
(“…Specifically, the location information and the time the location information was obtained are stored as the history information in the history information DB 34 in the order that the location information was obtained. ..”, paragraph 58).
wherein the second transmission unit transmits, to the external device, the report information including time information on a time when the receiving unit receives the distribution information
(“…0059] The control unit 32 obtains the location information from the location information obtaining unit 33 at predetermined intervals and stores, e.g., the location information and the time the location information was obtained in association with each other in the history information DB 34. …”, paragraph 59).

As to claims 11 and 13,  UEDA discloses
wherein the receiving unit receives the distribution information and wherein the first transmission unit transmits the distribution information
(“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49 and (“a transmitting and receiving unit 31”, fig. 4); 
UEDA does not expressly discloses
from the second moving object via a communication between moving objects.
to the third moving object via a communication between moving objects.
However, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange”, (page 2420:Col 2). 
Further, Llarri teaches “…In a VANET, the vehicles can establish
connections with other nearby vehicles in a peer-to-peer way
using short-range wireless communications, which avoids the need to deploy a wide-area communication infrastructure. These exchanges among vehicles are called vehicle-to-vehicle (V2V) communications, car-to-car (C2C) communications,
or inter-vehicle communications (IVC). The term vehicle-topassenger/
pedestrian (V2P) communication has also been proposed to denote interactions with players other than the driver…”, page 2423, Col 2. See also Figs. 4 and 5 and associated disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to communicate vehicles moving, in order to support exchange of data relevant to different stakeholders in a timely manner (see Llarri, page 2420 :Col. 1).

As to claims 15 and 16,  UEDA discloses
wherein the second transmission unit transmits, to the external device via the external network
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48).
wherein the first moving object, the second moving object, and the third moving object are vehicles (Fig. 1 and associated disclosure).
UEDA’s system does not expressly disclose
report information
report information which reports that has transmitted the distribution information to the third moving object. 
However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “….pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 4,  UEDA discloses
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the second moving object as a transmission source of the distribution information received by the receiving unit
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48.
“.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).
UEDA’s system does not expressly disclose
report information
source

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).
Furthermore, Llarri teaches use of other communication schemes such as 3G [Examiner interprets as cellular service] to communicate with Ad Hoc networks such as vehicular networks “1) Benefits of Ad Hoc Communications: Although pure vehicular networks imply only ad hoc communications, other communication schemes could also be considered, based on a fixed infrastructure or on mobile telephony networks (e.g.,
3G/4G or the future 5G, UMTS, GPRS)”, page 2425, Col. 2. And LLarri’s research  elaborates in use of hybrid networks, VANET and Cellular communications that are available (page 2426, Col. 2 and 2427, Col 1).
See also a transmission source, “ The classification indicated above is just one possible way to categorize applications for VANETs, but there are others.  For example, [58] provides a classification based on the roleof the vehicle regarding the management of data: as a data source, as a data consumer, or as both a data producer and a
data consumer”,( page 2425, Col. 1 and Fig. 10) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 6,  UEDA discloses
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the third moving object as a transmission destination of the distribution information received by the first transmission unit
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48.
“.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).
UEDA’s system does not expressly disclose
report information
destination

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).
Furthermore, Llarri teaches use of other communication schemes such as 3G [Examiner interprets as cellular service] to communicate with Ad Hoc networks such as vehicular networks “ 1) Benefits of Ad Hoc Communications: Although pure vehicular networks imply only ad hoc communications, other communication schemes could also be considered, based on a fixed infrastructure or on mobile telephony networks (e.g.,
3G/4G or the future 5G, UMTS, GPRS)”, page 2425, Col. 2. And LLarri’s research  elaborates in use of hybrid networks, VANET and Cellular communications that are available (page 2426, Col. 2 and 2427, Col 1).
See also a transmission destination, “…When the destination of the message is a single vehicle we have geographical unicast (geounicast), whereas geographical broadcast (geocast) implies sending a message to all the nodes within a certain geographic area. Unicast routing in VANETs is significantly…”, page 2431, Col. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).
As to claims 8 and 10,  UEDA discloses
comprising: a location information acquisition unit configured to acquire moving object location information on a current location of the first moving object, (Fig. 4 element 33);
 wherein the second transmission unit transmits, to the external device, the report information including the moving object location information of the first moving object at the time when the receiving unit receives the distribution information
(“…Specifically, the location information and the time the location information was obtained are stored as the history information in the history information DB 34 in the order that the location information was obtained. ..”, paragraph 58).
wherein the second transmission unit transmits, to the external device, the report information including time information on a time when the receiving unit receives the distribution information
(“…0059] The control unit 32 obtains the location information from the location information obtaining unit 33 at predetermined intervals and stores, e.g., the location information and the time the location information was obtained in association with each other in the history information DB 34. …”, paragraph 59).
However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “….pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).
Furthermore, Llarri teaches use of other communication schemes such as 3G [Examiner interprets as cellular service] to communicate with Ad Hoc networks such as vehicular networks “1) Benefits of Ad Hoc Communications: Although pure vehicular networks imply only ad hoc communications, other communication schemes could also be considered, based on a fixed infrastructure or on mobile telephony networks (e.g.,
3G/4G or the future 5G, UMTS, GPRS)”, page 2425, Col. 2. And LLarri’s research  elaborates in use of hybrid networks, VANET and Cellular communications that are available (page 2426, Col. 2 and 2427, Col 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).
As to claims 12 and 14,  UEDA discloses
wherein the receiving unit receives the distribution information from the second moving object via a communication between moving objects (see moving objects , element 2 Fig. 3).
wherein the first transmission unit transmits the distribution information to the third moving object via a communication between moving objects
(“..The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G  or narrowband communication such as dedicated short  range 
Communications  (DSRC)”, paragraph 33.
“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49).

As to claim 19,  UEDA discloses
 wherein the distribution information includes an advertising content including; at least any of text and an image which indicate a content of an advertisement
(see paragraphs 6, 7. Fig. 2 and associated disclosure. “… The advertisement information is, e.g., a file such as a still image or a video. The advertisement information may contain audio data….”, paragraph 68);
 and display region information indicating a geographic region which causes the advertisement to be displayed on a display unit of the external terminal, and the external terminal includes: 
(“…The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device….”, paragraphs 6 and 11.
the display unit, “…The output device is, e.g., a display ….”, paragraph 53 and Fig. 1.); a terminal storage unit configured to store the distribution information received from the communication device
(see external storage device, element 103 in Fig. 3.
“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1.); and a display control unit (element 12 Fig. 4)
configured to cause the advertising content included in the distribution information to be displayed on the display unit when the external terminal is located in the geographic region which is indicated by the display region information included in the distribution information
(UEDA’s system comprises specific distribution information to send an advertisement “…The control unit 12 specifies an extraction target range, namely a range from which a store advertisement information of which is to be sent to the on-board device 3 is extracted, based on the received location information and the map information DB 14 described below. For example, the extraction target range may be any of: a range located within a predetermined distance from the location of the vehicle 2 indicated by the received location information; a municipality, a block, or a lot (area indicated by a street number) which includes the location of the vehicle 2 indicated by the received location information; and an area uniquely set by the advertisement distribution system 100. When the control unit 12 receives a plurality of pieces of location information from the on-board device 3, the control unit 12 can specify the traveling direction of the vehicle 2. In this case, the extraction target range may be limited to a range located ahead in the traveling direction of the vehicle 2. When the extraction target range is a range located within a predetermined distance from the location of the vehicle 2, the range may have any shape such as a circle, an ellipse, a semicircle, or a rectangle”, paragraph 66).
As to claim 20,  UEDA discloses
wherein the distribution information includes advertisement-related location information which indicates a geographic region relating to the advertisement
(“…The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device….”, paragraphs 6 and 11);
the external terminal includes a transmission unit configured to transmit, to the external device, (“…The output device is, e.g., a display ….”, paragraph 53 and Fig. 1. See also “0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49);
information including the advertisement identification information included in the distribution information (“…an advertisement information database (DB) 13…”, paragraph 7),  terminal identification information for identifying the external terminal (“… identification information of a user …”, paragraph 9), and information which indicates that the external terminal has moved to a location relating to the advertisement, (“…or example, the location information, the time the location information was obtained, and identification information of an area including the location indicated by the location information may be stored in association with each other in the history information DB 34…”, paragraph 58);
when the external terminal is located in the geographic region which is indicated by the advertisement-related location information included in the distribution information after the advertising content is displayed on the display unit
(UEDA teaches “[0072] In FIG. 5, identification information of a road and identification information of a store are associated with each other. However, the disclosure is not limited to this. For example, identification information of a road and identification information of advertisement information of a store may be associated with each other. In this case, the control unit 12 extracting a store that faces the first road included in the extraction target range is synonymous with the control unit 12 extracting advertisement identification information associated with the first road included in the extraction target range”, paragraph 72 and Fig 5
See also “[0088] In the first embodiment, advertisement information of any store facing the first road in the extraction target range is sent to the on-board device 3. However, the disclosure is not limited to this. For example, user's preferences may be registered in association with the on-board device 3, and advertisement information of only the store(s) that suits the user's preferences may be distributed to the on-board device 3 out of advertisement information of the stores facing the first road in the extraction target range. In this case, the center server 1 may include a user database (DB) 17 that stores identification information of each user and the types of stores each user wishes to receive advertisements of The types of stores are, e.g., restaurants, clothing stores, variety stores, etc. In this case, the on-board device 3 may send user identification information as well as an advertisement request to the center server 1.
[0090] In the first embodiment, as shown in FIG. 5, roads regarded as the first road and stores facing these roads are stored in association with each other in the road information DB 15. However, the information that is stored in the road information DB 15 is not limited to this. For example, identification information of stores facing the first road and location information of these stores may be stored in the road information DB 15”, paragraphs 88 and 90).
UEDA’s system does not expressly disclose
report information

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No.  20200258124 (UEDA)in view of “A Data Management Perspective on Vehicular Networks”, (Llarri) and in view of “Performance_analysis_and_enhancement_of_IEEE_802.11p_1609_protocol_family_in_vehicular_environments”, (Du). 

As to claims 3 and 5,  UEDA discloses
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the second moving object as a transmission of the distribution information received by the receiving unit and 
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the third moving object as a transmission destination of the distribution information transmitted by the first transmission unit
(UEDA teaches a system that comprises databases, see at least Fig. 4 and associated disclosure and “.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).
UEDA’s system does not expressly disclose
report information
source

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

Next, Du teaches, that using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange, it is very well known to have transmission source (“a data packet
successfully transmitted from source vehicle i (i[Arial font/0xCE][1, N]) to the destination j ( j[Arial font/0xCE][1, N])”, page 1088:Col. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Du’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to differentiate a source vehicle and a destination vehicle in order to perform the successful transmission of data packets (Du page 1088:Col. 1).

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Internet of vehicles in big data era”.  IEEE. 2017. This articler discloses
the rapid development of automotive telematics, modern vehicles are expected to be connected through heterogeneous radio access technologies and are able to exchange massive information with their surrounding environment. By significantly expanding the network scale and conducting both real time and long term information processing, the traditional Vehicular Ad-Hoc Networks (VANETs) are evolving to the Internet of Vehicles (IoV), which promises efficient and intelligent prospect for the future transportation system. On the other hand, vehicles are not only consuming but also generating a huge amount and enormous types of data, which are referred to as Big Data. This article first investigate the relationship between IoV and big data in vehicular environment, mainly on how IoV supports the transmission, storage, computing of the big data, and in return how IoV benefits from big data in terms of IoV characterization, performance evaluation and big data assisted communication protocol design. The article then investigates the application of IoV big data for autonomous vehicles. Finally the emerging issues of the big data enabled IoV are discussed.

“Infotainment services based on push-mode dissemination in an integrated VANET and 3G architecture”. IEEE. 2013.
This article describes  that given the bandwidth assignment for dedicated short range communications for use in vehicular ad-hoc network (VANET) and the expected introduction of equipment in the next few years, we elaborate on how VANET can support infotainment services. The article defines an architectural model for the integration of VANETs and cellular networks, according to a push mode paradigm where VANETs are used primarily to disseminate service announcements and general interest messages. Cooperation with cellular network is addressed by comparing architecture alternatives. A set of information dissemination protocols for VANETs is compared via simulations on a real urban map. Some results from a lab testbed based on IEEE 802.11p boards are presented along with an application developed for Android operating system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/30/2022